Case 4:21-cv-00694-ALM-KPJ Document 8-11 Filed 09/07/21 Page 1 of 2 PagelD#: 482

Case 4:20,cv-00896-ALM-KPJ Document 20-14 Filed 12/28/20 Page1of2PagelD#: 198

Exhibit M

ee Ww PY

Oo fo NY DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

81

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-11 Filed 09/07/21 Page 2 of 2 PagelD#: 483

Case 4:20

wn F&F WwW bh

oO oOo ns NHN

10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

cv-00896-ALM-KPJ Document 20-14 Filed 12/28/20 Page 2 of 2 PagelD #: 199

facebook

 

 

ters! Agticdy About

SHARE KEW/S REGARO.NG FOTUS. YPOTUS,
THE FAST OR SECOND FAM.UES, WHITE
MOUSE EVENTS OR TEWS, OR ANYTHING
REGARD.KG THE EXECUTIVE BSANCH.

@ Public
AnyUNE Can f42 vila's in (he groun and
what ttiey past.

» Connie Robles «tsi: viaee
roe ty

RUD

  

@ Visible
Anyone can Find this group

 

Q Washington B.C,

ak General Group

82

 

 

 
